DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Status of Claims
This action is in reply to the RCE filed 12 November 2021.
Claims 1, 12, 18, and 20 have been amended.
Claims 1, 3-12, and 14-20 are currently pending and have been examined.
Claims 1, 3-12, and 14-20 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Regarding the 112 rejections, in light if the amendments to claim 18, the rejection has been withdrawn.
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Examiner has replaced the previously applied SoCalEarthMovers reference with a new reference from SoCalEarthMovers that more clearly shows the operation performed. 
Applicant argues that the “automating a manual activity” section of the MPEP 2144.04(III) does not apply because “The pending claims do not broadly provide an automated or mechanical means and instead recite a number of specific elements for carrying out the invention including, for example, a separation sensor, a relative speed sensor, a controller programmed with deceleration zone, an deceleration rate, a buffer zone, a relative engagement speed. The controller is further configured to perform particular calculations and steps including generating an engagement speed command by adding the relative engagement speed to speeds of the machines, and generating a propulsion command so that the first machine physically contacts and pushes the second machine.” The claim limitations that are relying upon MPEP 2144.04(III) are recited in a manner that the examiner maintains is broad. The specific sensors and computers that the applicant argues are already taught by the other applied references. The limitations that SoCalEarthMovers are mapped to are “generate an engagement speed command to adjust the relative difference in speed to operate the first movable machine at a first ground speed equal to a second ground speed of the second movable machine plus the relative engagement speed”, “determine if the first movable machine and the second movable machine are in physical contact with each other”, and “generate a propulsion command to operate the first movable machine and the second movable machine at synchronized ground speeds so that the first movable machine physically contacts and pushes the second movable machine.”. Dollinger already teaches “access a relative engagement 
Applicant argues the application of SoCalEarthMovers and MPEP2144.04(III) “ignores physical limitations like the separation sensor and the relative speed sensor and ignores data limitations like a deceleration zone, a deceleration rate, a buffer zone, and a relative engagement speed. It further ignores computer processing limitations like determining a separation distance based on separation data from the separation sensor, determining a relative difference in speed between the first movable machine and the second movable machine based on speed data from the relative speed sensor, and generating an engagement speed command and generating a propulsion command.” Dollinger and Kazuo are relied upon to teach the sensors and calculations, whereas SoCalEarthMovers is relied upon teaching the output of the commands that come after the calculations are made. As mentioned above Dollinger teaches how to “access a relative engagement speed” and “determine a relative difference in speed between the first movable machine and the second movable machine based upon speed data from the relative speed sensor”. However, the driver in SoCalEarthMovers is mentally calculating the adjustment to the 
Applicant argues the combination of Dollinger, Kazuo, and SoCalEarthMovers, stating that a “POSA would not combine those references in manner recited in the claims”. The examiner has reordered the applied art to make SoCalEarthMovers the primary reference. Since SoCalEarthMovers is depicting the manual activity claimed, it would have been within the scope of a POSA to have modified SoCalEarthMovers with the computer and sensor hardware of Dollinger and Kazuo to automate the process of SoCalEarthMovers. Since all three reference are in regards to the control of heavy machinery and automation leads to the beneficial outcome of reduced labor costs and increased productivity the examiner maintains that it would have been reasonable for one to seek out the teaching to Dollinger or Kazuo and apply them to SoCalEarthMovers.
Applicant argues that SoCalEarthMovers (TEREX TS-24B scrapers push-pulling (2013)) does not show a pushing control but only a pulling control. Examiner maintains that the video does demonstrate both a pulling operation and a pushing operation, of which the applicant seems to only be focusing on the pulling operation. A new video from SoCalEarthMovers (Pair of brand new CATERPILLAR 657G scrapers (2018)) has been used to more clearly show the push/pull operation with figures 3 and 4 clearly showing the difference between the distinct pushing and pulling operations. The examiner is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-12, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SoCalEarthMovers (Pair of brand new CATERPILLAR 657G scrapers (2018)) in view of Dollinger (U.S. Pat. No. 9915952) and Kazuo (WO 2019/124225A1).
Regarding claim 1:
SoCalEarthMovers (2018) teaches:
An engagement operation to result in physical pushing (see at least fig. 3 depicting push loading operation [18:30-19:12]) between a first movable machine (trailing scraper) and a second movable machine (lead scraper)
determine a separation distance between the first movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators are both inherently monitoring the separation distances between the two machines as they come together and making that determination though their sight.);
determine a relative difference in speed between the first movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators are both controlling their machines speed and using their vision to monitor and determine a relative difference in speed between the two machines as they come together.);
access a deceleration zone (see at least fig. 1 and 18:10-18:22 of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.); 
access a deceleration rate (examiner notes operators inherently can control and access a deceleration rate.); 
access a buffer zone (see at least fig. 1 and 18:24-18:32; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).); 
access a relative engagement speed (examiner notes operators inherently can control and access a relative engagement speed.);
determine the separation distance between the first movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators are both inherently monitoring the separation distances between the two machines as they come together and making that determination though their sight.)
generate a deceleration command to decelerate the first movable machine at the deceleration rate when the separation distance is within the deceleration zone (see at least fig. 1 and 18:10-18:22 of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.);
generate an engagement speed command (examiner notes that the operator inherently generates an engagement speed command to control the scraper.) to adjust the relative difference in speed (see at least fig. 1 and 18:24-18:32; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).) to operate the first movable machine (rear scraper) at a first ground speed of the second movable machine  plus the relative engagement speed (rear vehicle is approaching the lead vehicle which inherently means that its speed is the combination of the lead vehicle plus some relative engagement speed.; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) 
determine if the first movable machine and the second movable machine are in physical contact with each other (see at least figs. 2 and 3 as well as 18:245-18:35 of the video; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III));
and generate a propulsion command (see at least figs. 3 and 4 as well as 18:30-19:52 of the video; operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the first movable machine and the second movable machine at synchronized ground speeds (see at least figs. 3 and 4 showing machines moving together as well as a coupling device that keeps them moving together) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 3 and 4 showing machines moving together though physical contact as well as a coupling device that keeps them physically engaged; examiner notes that fig. 3 explicitly shows a pushing operation and fig. 4 shows the pulling operation.).	
Dollinger also teaches:
access a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
SoCalEarthMovers (2018) does not explicitly teach, however Dollinger teaches:
A system (fig. 2, control system 43 (first vehicle) and control system 79 (second vehicle)) for controlling an engagement operation (instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position. (col. 2, lines 11-14)) [to result in physical pushing] between a first movable machine (fig. 2, control system 43 (first vehicle)) and a second movable machine (fig. 2, control system 79 (second vehicle)), the system comprising:
a separation sensor operatively associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and configured to determine a separation distance between the first movable machine and the second movable machine (the controller 56 is also configured to determine a distance between the ;
a relative speed sensor operatively associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that speed is positional change over a set unit of time) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and configured to determine a relative difference in speed between the first movable machine and the second movable machine (the controller is configured to instruct ... the automated speed control system to substantially maintain the target position and the target velocity. (col. 4, lines 20-23); examiner notes that maintaining another vehicles velocity denotes the ability to detect and maintain a relative speed of zero);
determine the separation distance (the controller 56 is also configured to determine a distance between) between the first movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon separation data from the separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
determine a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability to determine relative speed) between the first movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon speed data from the relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16));
SoCalEarthMovers (2018) to include the teachings as taught by Dollinger to provide a controller and system to “automatically control the agricultural vehicle by determining a target position and a target velocity of the agricultural vehicle based at least in part on the first determined position and the first determined velocity of the target vehicle, instructing an automated steering control system and an automated speed control system to direct the agricultural vehicle toward the target position, and instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position.” [Dollinger, col 2, lines 3-14]. “Highly skilled drivers typically operate the haul vehicles due to the complexity associated with aligning the mobile storage compartment with the harvester and matching the speed of the harvester. Employing such drivers may increase the costs associated with the harvesting process and/or may delay the harvesting process due to the limited availability of these drivers. Furthermore, employing less skilled drivers to operate the haul vehicles may result in agricultural product loss due to misalignment of the mobile storage compartment with the harvester and/or mismatched operating speeds. As a result, the efficiency of the harvesting process may be reduced” [Dollinger, col 1, lines 47-59]. The examiner notes that the addition of Dollinger provides the sensors and computational structure required to automate the manual activity as disclosed by SoCalEarthMovers. Both reference also deal with the control of heavy machinery which are in analogous arts and through automating the process of SoCalEarthMovers, the cost of operation can be reduced as well as an increase in operational efficiency.

and a controller (the vehicle speed management unit 513) configured to:
access a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
access a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
access a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generate a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]).
SoCalEarthMovers (2018) in view of Dollinger to include the teachings as taught by Kazuo because “The vehicle speed management unit 513 manages the vehicle speed in accordance with the separation distance calculated by the separation distance calculation unit 55. The vehicle speed management unit 513 has a look-up table for deriving the vehicle speed limit from the separation distance. As the separation distance becomes shorter, the derived vehicle speed limit becomes lower. When the current vehicle speed calculated based on the detection signal from the traveling state sensor group 63 exceeds the limited vehicle speed, the vehicle speed manager 513 outputs a deceleration command so that the current vehicle speed becomes the limited vehicle speed.” [Kazuo, page 10].
Regarding claim 3:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the separation sensor comprises a first position sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and a second position sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)), and the controller is further configured to (the controller 56 is also configured to) determine the separation distance (determine a distance between the haul vehicle and the harvester) based upon a first position of the first movable machine (based on the first determined position of the harvester) determined based upon the first position sensor (fig. 2, spatial locating and a second position of the second movable machine determined (and the second determined position of the haul vehicle) based upon the second position sensor (fig. 2, spatial locating device 80). (col. 7, lines 25-29)
Regarding claim 5:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the relative speed sensor comprises a first ground speed sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that measuring position over time equates to measuring a velocity) and a second ground speed sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)), and the controller is further configured to (the controller is configured to) determine the relative difference in speed (instruct ... the automated speed control system to substantially maintain the target position and the target velocity.; examiner notes maintaining another vehicles velocity denotes the ability to detect a relative speed.) based upon the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) determined based upon the first ground speed sensor (fig. 2, spatial locating device 48 (first vehicle)) and the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)) determined based upon the second ground speed sensor (fig. 2, spatial locating device 80 (second vehicle)). (col. 4, lines 20-23)
Regarding claim 8:

SoCalEarthMovers (2018) in view of Dollinger and Kazuo teaches a deceleration command but does not explicitly teach:
wherein the deceleration rate is between 1-5 m/s2 and the relative engagement speed is between 0.2 and 0.3 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration rate between 1-5 m/s2 and the relative engagement speed between 0.2 and 0.3 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 9:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 8, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo teaches a deceleration zone but does not explicitly teach:
wherein the deceleration zone is 2-5 m and the buffer zone is 1-2 m.
However, Kazuo discloses an invention that has “the special alert distance L0 is 1.0 m, the first alert distance L1 is 2.0 m, and the second alert distance L2 is 4.0 m” [0077]. Kazuo does not disclose the specific values of the deceleration zone being 2-5m and the In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 10:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo teaches a deceleration rate but does not explicitly teach:
wherein the deceleration rate is between 2-4 m/s2 and the relative engagement speed is between 0.225 and 0.275 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration rate between 2-4 m/s2 and the relative engagement speed between 0.225 and 0.275 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 11:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.

wherein the second movable machine (the agricultural harvester 10 includes) comprises a ground engaging work implement. (fig. 1, a row of harvesting units 12; examiner notes that the harvesting unit engages with the ground and/or products coming from the ground)(col. 3, lines 31-32)
Regarding claim 12:
SoCalEarthMovers (2018) teaches:
An engagement operation to result in physical pushing (see at least fig. 3 depicting push loading operation [18:30-19:12]) between a first movable machine (trailing scraper) and a second movable machine (lead scraper)
accessing a deceleration zone (see at least fig. 1 and 18:10-18:22 of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.); 
accessing a deceleration rate (examiner notes operators inherently can control and access a deceleration rate.); 
accessing a buffer zone (see at least fig. 1 and 18:24-18:32; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).); 
accessing a relative engagement speed (examiner notes operators inherently can control and access a relative engagement speed.);
determining a separation distance between the first movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators ;
generating a deceleration command to decelerate the first movable machine at the deceleration rate when the separation distance is within the deceleration zone (see at least fig. 1 and 18:10-18:22 of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.);
determining a relative difference in speed between the first movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators are both controlling their machines speed and using their vision to monitor and determine a relative difference in speed between the two machines as they come together.);
generating an engagement speed command (examiner notes that the operator inherently generates an engagement speed command to control the scraper.) to adjust the relative difference in speed (see at least fig. 1 and 18:24-18:32; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).) to operate the first movable machine (rear scraper) at a first ground speed equal to a second ground speed of the second movable machine (current speed of front scraper) plus the relative engagement speed (rear vehicle is approaching the lead vehicle which inherently means that its speed is the combination of the lead vehicle plus some relative engagement speed.; examiner notes that the claims constitute the automation of a 
determining if the first movable machine and the second movable machine are in physical contact with each other (see at least figs. 2 and 3 as well as 18:245-18:35 of the video; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III));
and generating a propulsion command (see at least figs. 3 and 4 as well as 18:30-19:52 of the video; operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the first movable machine and the second movable machine at synchronized ground speeds (see at least figs. 3 and 4 showing machines moving together as well as a coupling device that keeps them moving together) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 3 and 4 showing machines moving together though physical contact as well as a coupling device that keeps them .
Dollinger also teaches:
accessing a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
SoCalEarthMovers (2018) does not explicitly teach, however Dollinger teaches:
A method (fig. 2, control system 43 (first vehicle) and control system 79 (second vehicle)) for controlling an engagement operation (instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position. (col. 2, lines 11-14)) [to result in physical pushing] between a first movable machine (fig. 2, control system 43 (first vehicle)) and a second movable machine (fig. 2, control system 79 (second vehicle)), the method comprising:
determining a separation distance (the controller 56 is also configured to determine a distance between) between the first movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon data from a separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29)) operatively associated with the first movable machine  (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)); 
determining a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability to determine relative speed) between the first movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon data from a relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16)) operatively associated with the first movable machine  (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle));
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) to include the teachings as taught by Dollinger to provide a controller and system to “automatically control the agricultural vehicle by determining a target position and a target velocity of the agricultural vehicle based at least in part on the first determined position and the first determined velocity of the target vehicle, instructing an automated steering control system and an automated speed control system to direct the agricultural vehicle toward the target position, and instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position.” [Dollinger, col 2, lines 3-14]. The examiner notes that the addition of Dollinger provides the sensors and computational structure required to automate the manual activity as disclosed by SoCalEarthMovers. Both reference also deal with the control of heavy machinery which are in analogous arts.

accessing a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
accessing a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
accessing a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generating a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Kazuo because “the work 
Regarding claim 14:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger further teaches:
determining a first position of the first movable machine (based on the first determined position of the harvester) based upon a first position sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and determining a second position of the second movable machine (and the second determined position of the haul vehicle) based upon a second position sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and determining the separation distance (determine a distance between the haul vehicle and the harvester) based upon the first position of the first movable machine (fig. 2, spatial locating device 48) and the second position of the second movable machine (fig. 2, spatial locating device 80)(col. 7, lines 25-29).
Regarding claim 16:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger further teaches:
determining the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) based upon a first ground speed sensor associated with the first movable machine (fig. 2, spatial locating device 48  and determining the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)) based upon a second ground speed sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and determining the relative difference in speed (instruct ... the automated speed control system to substantially maintain the target position and the target velocity.; examiner notes maintaining another vehicles velocity denotes the ability to detect a relative speed.) based upon the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) and the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)). (col. 4, lines 20-23)
Regarding claim 19:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger in view of Kazuo teaches a deceleration command but does not explicitly teach:
wherein the deceleration rate is between 1-5 m/s2 and the relative engagement speed is between 0.2 and 0.3 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration rate between 1-5 m/s2 and the relative engagement speed between 0.2 and 0.3 m/s since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 20:
SoCalEarthMovers (2018) teaches:
A moveable machine (scrapers) comprising: 
A ground engaging drive mechanism configured to propel the movable machine about a worksite (entire video shows work machines moving via engines that propel the machines via their wheels via ground contact.); 
access a deceleration zone (see at least fig. 1 and 18:10-18:22 of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.); 
access a deceleration rate (examiner notes operators inherently can control and access a deceleration rate.); 
access a buffer zone (see at least fig. 1 and 18:24-18:32; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).); 
access a relative engagement speed (examiner notes operators inherently can control and access a relative engagement speed.);
determine the separation distance between the first movable machine and the second movable machine 
generate a deceleration command to decelerate the first movable machine at the deceleration rate when the separation distance is within the deceleration zone (see at least fig. 1 and 18:10-18:22 of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.);
determine the relative difference in speed between the first movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators are both controlling their machines speed and using their vision to monitor and determine a relative difference in speed between the two machines as they come together.);
generate an engagement speed command (examiner notes that the operator inherently generates an engagement speed command to control the scraper.) to adjust the relative difference in speed (see at least fig. 1 and 18:24-18:32; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).) to operate the first movable machine (rear scraper) at a first ground speed of the second movable machine (current speed of front scraper) plus the relative engagement speed
determine if the first movable machine and the second movable machine are in physical contact with each other (see at least figs. 2 and 3 as well as 18:245-18:35 of the video; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III));
and generate a propulsion command (see at least figs. 3 and 4 as well as 18:30-19:52 of the video; operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the first movable machine and the second movable machine at synchronized ground speeds (see at least figs. 3 and 4 showing machines moving together as well as a coupling device that keeps them moving together) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 3 and 4 showing machines moving together though physical contact as well as a coupling device that keeps them physically engaged; examiner notes that fig. 3 explicitly shows a pushing operation and fig. 4 shows the pulling operation.).
Dollinger also teaches:
A movable machine (fig. 1, haul vehicle 30 or agricultural harvester 10) comprising:
a ground engaging drive mechanism (both the haul vehicle and agricultural harvester have engine powered wheels that can be seen in fig. 1) configured to propel the movable machine (although not explicitly depicted both the hauler and agricultural vehicle depicted in fig. 1 inherently have means to propel their respective wheels.) about a work site (fig. 1 depicts a field where the vehicles are “working”);
access a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
SoCalEarthMovers (2018) does not explicitly teach, however Dollinger teaches:
a separation sensor (fig. 2, spatial locating device 48 & 80) configured to determine a separation distance between the movable machine and a second movable machine (the controller 56 is also configured to determine a distance between the haul vehicle and the harvester based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
a relative speed sensor (fig. 2, spatial locating device 48 & 80; examiner notes that speed is positional change over a set unit of time) configured to determine a relative difference in speed between the movable machine and the second movable machine (the controller is configured to instruct ... the automated speed control system to substantially maintain the target position and the target velocity. ;
determine the separation distance (the controller 56 is also configured to determine a distance between) between the movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon the separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
determine a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability to determine relative speed) between the movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon the relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16));
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) to include the teachings as taught by Dollinger to provide a controller and system to “automatically control the agricultural vehicle by determining a target position and a target velocity of the agricultural vehicle based at least in part on the first determined position and the first determined velocity of the target vehicle, instructing an automated steering control system and an automated speed control system to direct the agricultural vehicle toward the target position, and instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially 
SoCalEarthMovers (2018) in view of Dollinger does not explicitly teach, however Kazuo teaches:
and a controller (the vehicle speed management unit 513) configured to:
access a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
access a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
access a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generate a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than ;
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]),
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) in view of Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SoCalEarthMovers (2018) in view of Dollinger (U.S. Pat. No. 9915952) and Kazuo (WO 2019/124225A1) in further view of Morey (U.S. Pat. No. 8170756).
Regarding claim 7:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo does not teach, however Morey teaches:
wherein the controller is disposed on the first movable machine (the controller 32 of each machine) and is configured to determine the separation distance (As the trailing machine approaches the rear of the leading machine, a camera, such as camera 61, may monitor the approach speed and position of the trailing machine, at 206), generate the deceleration command (may be slowed and otherwise manipulated to provide the controlled contact), and generate the engagement speed command (ensure that the relative speeds of the two machines are controlled so that without receiving the first ground speed and a first position from the first movable machine (Either or both of the leading and trailing machines; examiner notes that by stating either, it is capable to perform the above task purely using relative speed and position sensors not requiring knowing the absolute ground speed or position of either itself or the other vehicle).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) in view of Dollinger and Kazuo to include the teachings as taught by Morey so “the contact between machines can be controlled with accuracy and precision” (col. 8, lines 2-3).
Regarding claim 18:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo does not teach, however Morey teaches:
determining, by a controller on the first movable machine (the controller 32 of each machine), the separation distance (As the trailing machine approaches the rear of the leading machine, a camera, such as camera 61, may monitor the approach speed and position of the trailing machine, at 206), generating, by the controller on the first movable machine (the controller 32 of each machine), the deceleration command (may be slowed and otherwise manipulated to provide the controlled contact), and generating, by the controller on the first movable machine (the controller 32 of each machine), the engagement speed command (ensure that the relative speeds of the two machines are controlled so that controlled contact is without receiving the first ground speed and a first position from the first movable machine (Either or both of the leading and trailing machines; examiner notes that by stating either, it is capable to perform the above task purely using relative speed and position sensors not requiring knowing the absolute ground speed or position of either itself or the other vehicle).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) in view of Dollinger and Kazuo to include the teachings as taught by Morey so “the contact between machines can be controlled with accuracy and precision” (col. 8, lines 2-3).
Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SoCalEarthMovers (2018) in view of Dollinger (U.S. Pat. No. 9915952) and Kazuo (WO 2019/124225A1) in further view of Kuszmaul (U.S. Pub. No. 2018/0050697).
Regarding claim 4:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
wherein the separation sensor is operative to determine the separation distance (LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles. [0053]) without determining a first position of the first movable machine and a second position of the second movable machine (LIDAR is a well-known technology that uses relative position and therefore does not .
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles” [0052].
Regarding claim 6:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
wherein the relative speed sensor (fig. 1, radar unit 137, LIDAR unit 138 [0028]) is operative to determine the relative difference in speed (relative velocity control mode [0061]) without determining the first ground speed of the first movable machine and the second ground speed of the second movable machine (radar and LIDAR are well-known technology that uses relative position and speed and therefore does not determine “a first ground speed of the first movable machine and a second ground speed of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “relative velocity control may be preferable to trying to control to maintain a particular gap in a variety of specific circumstances” [0061].
Regarding claim 15:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
including determining the separation distance (LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles. [0053]) without determining a first position of the first movable machine and a second position of the second movable machine (LIDAR is a well-known technology that uses relative position and therefore does not determine “a first position of the first movable machine and a second position of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles” [0052].
Regarding claim 17:
SoCalEarthMovers (2018) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
SoCalEarthMovers (2018) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
determining the relative difference in speed (fig. 1, radar unit 137, LIDAR unit 138 [0028]; relative velocity control mode [0061]) without determining the first ground speed of the first movable machine and the second ground speed of the second movable machine (radar and LIDAR are well-known technology that uses relative position and speed and therefore does not determine “a first ground speed of the first movable machine and a second ground speed of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2018) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “relative velocity control may be preferable to trying to control to maintain a particular gap in a variety of specific circumstances” [0061].
Claims 1, 3, 5, 8-12, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SoCalEarthMovers (TEREX TS-24B scrapers push-pulling (2013)) in view of Dollinger (U.S. Pat. No. 9915952) and Kazuo (WO 2019/124225A1).
Regarding claim 1:
SoCalEarthMovers (2013) teaches:
An engagement operation to result in physical pushing (see at provided figures along with [00:09-00:47 & 2:40-3:30] in the video) between a first movable machine (trailing scraper) and a second movable machine (lead scraper)
determine a separation distance between the first movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators are both inherently monitoring the separation distances between the two machines as they come together and making that determination though their sight.);
determine a relative difference in speed between the first movable machine and the second movable machine (refer to [00:00-00:09 & 2:40-2:45] depicting the approach and engagement between the first and second machine; examiner notes that the operators are both controlling their machines speed and using their vision to monitor and determine a relative difference in speed between the two machines as they come together.);
access a deceleration zone (see at least [00:00-00:04 & 2:40-2:45] of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.); 
access a deceleration rate (examiner notes operators inherently can control and access a deceleration rate.); 
access a buffer zone (see [00:00-00:04 & 2:45-3:00] in the video; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).); 
access a relative engagement speed (examiner notes operators inherently can control and access a relative engagement speed.);
determine the separation distance between the first movable machine and the second movable machine ([00:00-00:09 & 2:40-3:00] depicting the approach and engagement between the first and second machine; examiner notes that the operators are both inherently monitoring the separation distances between the two machines as they come together and making that determination though their sight.)
generate a deceleration command to decelerate the first movable machine at the deceleration rate when the separation distance is within the deceleration zone ;
generate an engagement speed command (examiner notes that the operator inherently generates an engagement speed command to control the scraper.) to adjust the relative difference in speed (see at least fig. 1 and [00:04-00:09 and 2:45-3:00]; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).) to operate the first movable machine (rear scraper) at a first ground speed of the second movable machine (current speed of front scraper) plus the relative engagement speed (rear vehicle is approaching the lead vehicle which inherently means that its speed is the combination of the lead vehicle plus some relative engagement speed.; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) 
determine if the first movable machine and the second movable machine are in physical contact with each other (see at least [00:04-00:09 and 2:45-3:00] of the video; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or ;
and generate a propulsion command (see at least [00:09-00:45 and 3:00-3:30] of the video; operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the first movable machine and the second movable machine at synchronized ground speeds (video showing machines moving together as well as a coupling device that keeps them moving together [00:09-00:45 and 3:00-3:30]) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 5 and 5 showing machines moving together though physical contact as well as a coupling device that keeps them physically engaged).	
Dollinger also teaches:
access a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
SoCalEarthMovers (2013) does not explicitly teach, however Dollinger teaches:
A system (fig. 2, control system 43 (first vehicle) and control system 79 (second vehicle)) for controlling an engagement operation (instructing the automated steering control system and the automated speed control system to substantially  [to result in physical pushing] between a first movable machine (fig. 2, control system 43 (first vehicle)) and a second movable machine (fig. 2, control system 79 (second vehicle)), the system comprising:
a separation sensor operatively associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and configured to determine a separation distance between the first movable machine and the second movable machine (the controller 56 is also configured to determine a distance between the haul vehicle and the harvester based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
a relative speed sensor operatively associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that speed is positional change over a set unit of time) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and configured to determine a relative difference in speed between the first movable machine and the second movable machine (the controller is configured to instruct ... the automated speed control system to substantially maintain the target position and the target velocity. (col. 4, lines 20-23); examiner notes that maintaining another vehicles velocity denotes the ability to detect and maintain a relative speed of zero);
determine the separation distance (the controller 56 is also configured to determine a distance between) between the first movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon separation data from the separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
determine a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability to determine relative speed) between the first movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon speed data from the relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16));
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) to include the teachings as taught by Dollinger to provide a controller and system to “automatically control the agricultural vehicle by determining a target position and a target velocity of the agricultural vehicle based at least in part on the first determined position and the first determined velocity of the target vehicle, instructing an automated steering control system and an automated speed control system to direct the agricultural vehicle toward the target position, and instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position.” [Dollinger, col 2, lines 3-14]. “Highly skilled drivers typically operate the haul vehicles due to the complexity associated with aligning the mobile storage compartment with the harvester and matching the speed of the harvester. Employing such drivers may increase the costs associated with the harvesting process and/or may delay the harvesting process due to the limited availability of these drivers. 
SoCalEarthMovers (2013) in view of Dollinger does not explicitly teach, however Kazuo teaches:
and a controller (the vehicle speed management unit 513) configured to:
access a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
access a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
access a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generate a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger to include the teachings as taught by Kazuo because “The vehicle speed management unit 513 manages the vehicle speed in accordance with the separation distance calculated by the separation distance calculation unit 55. The vehicle speed management unit 513 has a look-up table for deriving the vehicle speed limit from the separation distance. As the separation distance becomes shorter, the derived vehicle speed limit becomes lower. When the current vehicle speed calculated based on the detection signal from the traveling state sensor group 63 exceeds the limited vehicle speed, the vehicle speed manager 513 outputs a deceleration command so that the current vehicle speed becomes the limited vehicle speed.” [Kazuo, page 10].
Regarding claim 3:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the separation sensor comprises a first position sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and a second position sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)), and the controller is further configured to (the controller 56 is also configured to) determine the separation distance (determine a distance between the haul vehicle and the harvester) based upon a first position of the first movable machine (based on the first determined position of the harvester) determined based upon the first position sensor (fig. 2, spatial locating device 48) and a second position of the second movable machine determined (and the second determined position of the haul vehicle) based upon the second position sensor (fig. 2, spatial locating device 80). (col. 7, lines 25-29)
Regarding claim 5:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the relative speed sensor comprises a first ground speed sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that measuring position over time equates to measuring a velocity) and a second ground speed sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)), and the controller is further configured to (the controller is configured to) determine the relative difference in speed (instruct ... the automated speed control system to substantially maintain the target position and the target velocity.; examiner notes maintaining based upon the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) determined based upon the first ground speed sensor (fig. 2, spatial locating device 48 (first vehicle)) and the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)) determined based upon the second ground speed sensor (fig. 2, spatial locating device 80 (second vehicle)). (col. 4, lines 20-23)
Regarding claim 8:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2013) in view of Dollinger and Kazuo teaches a deceleration command but does not explicitly teach:
wherein the deceleration rate is between 1-5 m/s2 and the relative engagement speed is between 0.2 and 0.3 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration rate between 1-5 m/s2 and the relative engagement speed between 0.2 and 0.3 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 9:

SoCalEarthMovers (2013) in view of Dollinger and Kazuo teaches a deceleration zone but does not explicitly teach:
wherein the deceleration zone is 2-5 m and the buffer zone is 1-2 m.
However, Kazuo discloses an invention that has “the special alert distance L0 is 1.0 m, the first alert distance L1 is 2.0 m, and the second alert distance L2 is 4.0 m” [0077]. Kazuo does not disclose the specific values of the deceleration zone being 2-5m and the buffer zone being 1-2m. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration zone to 2-5m and the buffer zone to 1-2m since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 10:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2013) in view of Dollinger and Kazuo teaches a deceleration rate but does not explicitly teach:
wherein the deceleration rate is between 2-4 m/s2 and the relative engagement speed is between 0.225 and 0.275 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 11:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the second movable machine (the agricultural harvester 10 includes) comprises a ground engaging work implement. (fig. 1, a row of harvesting units 12; examiner notes that the harvesting unit engages with the ground and/or products coming from the ground)(col. 3, lines 31-32)
Regarding claim 12:
SoCalEarthMovers (2013) teaches:
A method of controlling an engagement operation to result in physical pushing (see at provided figures along with [00:09-00:47 & 2:40-3:30] in the video) between a first movable machine (trailing scraper) and a second movable machine (lead scraper)
accessing a deceleration zone (see at least [00:00-00:04 & 2:40-2:45] of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.);
accessing a deceleration rate (examiner notes operators inherently can control and access a deceleration rate.);
accessing a buffer zone (see [00:00-00:04 & 2:45-3:00] in the video; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).);
accessing a relative engagement speed (see [00:00-00:04 & 2:45-3:00] in the video; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).);
determining a separation distance between the first movable machine and the second movable machine ([00:00-00:09 & 2:40-3:00] depicting the approach and engagement between the first and second machine; examiner notes that the operators are both inherently monitoring the separation distances between the two machines as they come together and making that determination though their sight.)
generating a deceleration command to decelerate the first movable machine at the deceleration rate when the separation distance is within the deceleration zone ([00:00-00:04 & 2:40-2:45] of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.);
determining a relative difference in speed between the first movable machine and the second movable machine (refer to [00:00-00:09 & 2:40-2:45] depicting the approach and engagement between the first and second machine; examiner notes that the operators are both controlling their machines speed and using their vision to ;
generating an engagement speed command (examiner notes that the operator inherently generates an engagement speed command to control the scraper.) to adjust the relative difference in speed (see at least fig. 1 and [00:04-00:09 and 2:45-3:00]; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).) to operate the first movable machine (rear scraper) at a first ground speed equal to a second ground speed of the second movable machine (current speed of front scraper) plus the relative engagement speed when the separation distance is within the buffer zone (rear vehicle is approaching the lead vehicle which inherently means that its speed is the combination of the lead vehicle plus some relative engagement speed.; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) 
determining if the first movable machine and the second movable machine are in physical contact with each other (see at least figs. 2 and 3 as well as 18:245-18:35 of the video; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an ;
determine if the first movable machine and the second movable machine are in physical contact with each other (see at least [00:04-00:09 and 2:45-3:00] of the video; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III));
and generate a propulsion command (see at least [00:09-00:45 and 3:00-3:30] of the video; operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the first movable machine and the second movable machine at synchronized ground speeds (video showing machines moving together as well as a coupling device that keeps them moving together [00:09-00:45 and 3:00-3:30]) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 4 and 5 showing machines moving together though physical contact as well as a coupling device that keeps them physically engaged).	
Dollinger also teaches:
accessing a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
SoCalEarthMovers (2013) does not explicitly teach, however Dollinger teaches:
A method (fig. 2, control system 43 (first vehicle) and control system 79 (second vehicle)) for controlling an engagement operation (instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position. (col. 2, lines 11-14)) [to result in physical pushing] between a first movable machine (fig. 2, control system 43 (first vehicle)) and a second movable machine (fig. 2, control system 79 (second vehicle)), the method comprising:
determining a separation distance (the controller 56 is also configured to determine a distance between) between the first movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon data from a separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29)) operatively associated with the first movable machine  (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)); 
determining a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires between the first movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon data from a relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16)) operatively associated with the first movable machine  (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle));
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) to include the teachings as taught by Dollinger to provide a controller and system to “automatically control the agricultural vehicle by determining a target position and a target velocity of the agricultural vehicle based at least in part on the first determined position and the first determined velocity of the target vehicle, instructing an automated steering control system and an automated speed control system to direct the agricultural vehicle toward the target position, and instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position.” [Dollinger, col 2, lines 3-14]. The examiner notes that the addition of Dollinger provides the sensors and computational structure required to automate the manual activity as disclosed by SoCalEarthMovers. Both reference also deal with the control of heavy machinery which are in analogous arts.
SoCalEarthMovers (2013) in view of Dollinger does not explicitly teach, however Kazuo teaches:
accessing a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
accessing a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
accessing a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generating a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Regarding claim 14:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger further teaches:
determining a first position of the first movable machine (based on the first determined position of the harvester) based upon a first position sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and determining a second position of the second movable machine (and the second determined position of the haul vehicle) based upon a second position sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and determining the separation distance (determine a distance between the haul vehicle and the harvester) based upon the first position of the first movable machine (fig. 2, spatial locating device 48) and the second position of the second movable machine (fig. 2, spatial locating device 80)(col. 7, lines 25-29).
Regarding claim 16:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger further teaches:
determining the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) based upon a first ground speed sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that measuring position over time equates to measuring a velocity) and determining the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)) based upon a second ground speed sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and determining the relative difference in speed (instruct ... the automated speed control system to substantially maintain the target position and the target velocity.; examiner notes maintaining another vehicles velocity denotes the ability to detect a relative speed.) based upon the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) and the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)). (col. 4, lines 20-23)
Regarding claim 19:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger in view of Kazuo teaches a deceleration command but does not explicitly teach:
wherein the deceleration rate is between 1-5 m/s2 and the relative engagement speed is between 0.2 and 0.3 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration rate between 1-5 m/s2 and the relative engagement speed between 0.2 and 0.3 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Regarding claim 20:
SoCalEarthMovers (2013) teaches:
A moveable machine (scrapers) comprising: 
a ground engaging drive mechanism configured to propel the movable machine about a worksite (entire video shows work machines moving via engines that propel the machines via their wheels via ground contact.); 
access a deceleration zone (see at least [00:00-00:04 & 2:40-2:45] of video; the video depicts the second vehicle approaching the first vehicle and then when they reach a certain separation distance (deceleration zone), both begin to decelerate.); 
access a deceleration rate (examiner notes operators inherently can control and access a deceleration rate.); 
access a buffer zone (see [00:00-00:04 & 2:45-3:00] in the video; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).); 
access a relative engagement speed (examiner notes operators inherently can control and access a relative engagement speed.);
determine the separation distance between the movable machine and the second movable machine (see at least figs. 1 and 2 depicting the approach and engagement between the first and second machine; examiner notes that the operators are both inherently monitoring the separation distances between the two machines as they come together and making that determination though their sight.);
generate a deceleration command to decelerate the movable machine at the deceleration rate when the separation distance is within the deceleration zone ;
determine a relative difference in speed between the movable machine and the second movable machine (refer to [00:00-00:09 & 2:40-2:45] depicting the approach and engagement between the first and second machine; examiner notes that the operators are both controlling their machines speed and using their vision to monitor and determine a relative difference in speed between the two machines as they come together.);
generate an engagement speed command (examiner notes that the operator inherently generates an engagement speed command to control the scraper.) to adjust the relative difference in speed (see at least fig. 1 and [00:04-00:09 and 2:45-3:00]; this portion of the video shows the rear scrapper approaching with a relative engagement speed once they are relatively close together (buffer zone).) to operate the machine (rear scraper) at a ground speed equal to a second ground speed of the second movable machine (current speed of front scraper) plus the relative engagement speed when the separation distance is within the buffer zone (rear vehicle is approaching the lead vehicle which inherently means that its speed is the combination of the lead vehicle plus some relative engagement speed.; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)), 
determine if the movable machine and the second movable machine are in physical contact with each other (see at least [00:04-00:09 and 2:45-3:00] of the video; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III));
and generate a propulsion command (see at least [00:09-00:45 and 3:00-3:30] of the video; operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the movable machine and the second movable machine at synchronized ground speeds (video showing machines moving together as well as a coupling device that keeps them moving together [00:09-00:45 and 3:00-3:30]) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 5 and 5 showing machines moving together though physical contact as well as a coupling device that keeps them physically engaged).	
Dollinger also teaches:
A movable machine (fig. 1, haul vehicle 30 or agricultural harvester 10) comprising:
a ground engaging drive mechanism (both the haul vehicle and agricultural harvester have engine powered wheels that can be seen in fig. 1) configured to propel the movable machine (although not explicitly depicted both the hauler and agricultural vehicle depicted in fig. 1 inherently have means to propel their respective wheels.) about a work site (fig. 1 depicts a field where the vehicles are “working”);
access a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
SoCalEarthMovers (2013) does not explicitly teach, however Dollinger teaches:
a separation sensor (fig. 2, spatial locating device 48 & 80) configured to determine a separation distance between the movable machine and a second movable machine (the controller 56 is also configured to determine a distance between the haul vehicle and the harvester based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
a relative speed sensor (fig. 2, spatial locating device 48 & 80; examiner notes that speed is positional change over a set unit of time) configured to determine a relative difference in speed between the movable machine and the second movable machine (the controller is configured to instruct ... the automated speed control system to substantially maintain the target position and the target velocity. (col. 4, lines 20-23); examiner notes that maintaining another vehicles velocity denotes the ability to detect and maintain a relative speed of zero);
determine the separation distance (the controller 56 is also configured to determine a distance between) between the movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon the separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
determine a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability to determine relative speed) between the movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon the relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16));
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) to include the teachings as taught by Dollinger to provide a controller and system to “automatically control the agricultural vehicle by determining a target position and a target velocity of the agricultural vehicle based at least in part on the first determined position and the first determined velocity of the target vehicle, instructing an automated steering control system and an automated speed control system to direct the agricultural vehicle toward the target position, and instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position.” [Dollinger, col 2, lines 3-14]. The examiner notes that the addition of Dollinger provides the sensors and computational structure required to 
SoCalEarthMovers (2013) in view of Dollinger does not explicitly teach, however Kazuo teaches:
and a controller (the vehicle speed management unit 513) configured to:
access a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
access a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
access a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generate a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]),
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SoCalEarthMovers (2013) in view of Dollinger (U.S. Pat. No. 9915952) and Kazuo (WO 2019/124225A1) in further view of Morey (U.S. Pat. No. 8170756).
Regarding claim 7:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2013) in view of Dollinger and Kazuo does not teach, however Morey teaches:
wherein the controller is disposed on the first movable machine (the controller 32 of each machine) and is configured to determine the separation distance (As the trailing machine approaches the rear of the leading machine, a camera, such as camera 61, may monitor the approach speed and position of the trailing machine, at 206), generate the deceleration command (may be slowed and otherwise manipulated to provide the controlled contact), and generate the engagement speed command (ensure that the relative speeds of the two machines are controlled so that controlled contact is achieved.) without receiving the first ground speed and a first position from the first movable machine (Either or both of the leading and trailing .
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger and Kazuo to include the teachings as taught by Morey so “the contact between machines can be controlled with accuracy and precision” (col. 8, lines 2-3).
Regarding claim 18:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
SoCalEarthMovers (2013) in view of Dollinger and Kazuo does not teach, however Morey teaches:
determining, by a controller on the first movable machine (the controller 32 of each machine), the separation distance (As the trailing machine approaches the rear of the leading machine, a camera, such as camera 61, may monitor the approach speed and position of the trailing machine, at 206), generating, by the controller on the first movable machine (the controller 32 of each machine), the deceleration command (may be slowed and otherwise manipulated to provide the controlled contact), and generating, by the controller on the first movable machine (the controller 32 of each machine), the engagement speed command (ensure that the relative speeds of the two machines are controlled so that controlled contact is achieved.) without receiving the first ground speed and a first position from the first movable machine (Either or both of the leading and trailing machines; examiner .
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger and Kazuo to include the teachings as taught by Morey so “the contact between machines can be controlled with accuracy and precision” (col. 8, lines 2-3).
Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SoCalEarthMovers (2013) in view of Dollinger (U.S. Pat. No. 9915952) and Kazuo (WO 2019/124225A1) in further view of Kuszmaul (U.S. Pub. No. 2018/0050697).
Regarding claim 4:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2013) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
wherein the separation sensor is operative to determine the separation distance (LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles. [0053]) without determining a first position of the first movable machine and a second position of the second movable machine (LIDAR is a well-known technology that uses relative position and therefore does not determine “a first position of the first movable machine and a second position of the second movable machine”).
SoCalEarthMovers (2013) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles” [0052].
Regarding claim 6:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 1, upon which this claim is dependent.
SoCalEarthMovers (2013) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
wherein the relative speed sensor (fig. 1, radar unit 137, LIDAR unit 138 [0028]) is operative to determine the relative difference in speed (relative velocity control mode [0061]) without determining the first ground speed of the first movable machine and the second ground speed of the second movable machine (radar and LIDAR are well-known technology that uses relative position and speed and therefore does not determine “a first ground speed of the first movable machine and a second ground speed of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “relative velocity control may be preferable to trying to control to maintain a particular gap in a variety of specific circumstances” [0061].
Regarding claim 15:

SoCalEarthMovers (2013) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
including determining the separation distance (LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles. [0053]) without determining a first position of the first movable machine and a second position of the second movable machine (LIDAR is a well-known technology that uses relative position and therefore does not determine “a first position of the first movable machine and a second position of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles” [0052].
Regarding claim 17:
SoCalEarthMovers (2013) in view of Dollinger and Kazuo disclose all the limitations of claim 12, upon which this claim is dependent.
SoCalEarthMovers (2013) in view of Dollinger and Kazuo does not teach, however Kuszmaul teaches:
determining the relative difference in speed (fig. 1, radar unit 137, LIDAR unit 138 [0028]; relative velocity control mode [0061]) without determining the first ground speed of the first movable machine and the second ground speed of the second movable machine (radar and LIDAR are well-known technology that uses relative position and speed and therefore does not determine “a first ground speed of the first movable machine and a second ground speed of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified SoCalEarthMovers (2013) in view of Dollinger and Kazuo to include the teachings as taught by Kuszmaul because “relative velocity control may be preferable to trying to control to maintain a particular gap in a variety of specific circumstances” [0061].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SoCalEarthMovers (2012) also shows a pushing operation between multiple bulldozers and a scraping machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665